Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-20 are all the claims for this application.
2.	Claims 1 and 20 are amended in the Response of 6/21/2021.
3.	Claims 1-20 are all the claims under examination.
4.	This Office Action contains new grounds for objection and rejection based on Applicants amendment of the claims. This Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn.  
Applicants have amended the claims to clarify that the immunobinder comprises hVL domain having at least 85% identity to the sequence of SEQ ID NO: 2, hVH domain having at least 85% identity to the sequence of SEQ ID NO: 4, and where for each of the variable domains, the human CDRs are replaced with variable-domain corresponding CDR1-3 from a lagomorph.
b) The rejection of Claim 20 for the recitation “human heavy chain acceptor framework” and “human light chain acceptor framework” is withdrawn.


Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
6.	The rejection of Claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have amended the claims to clarify that the immunobinder comprises hVL domain having at least 85% identity to the sequence of SEQ ID NO: 2, hVH domain having at least 85% identity to the sequence of SEQ ID NO: 4, and where for each of the variable domains, the human CDRs are replaced with variable-domain corresponding CDR1-3 from a lagomorph.


Double Patenting
7.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,087,244 (14/965,488) is withdrawn. 
The rejection is redundant in view of the pending rejection over Claim 20 in view of Claims 1-2 of the ‘244 reference as maintained below. 


Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The rejection of Claim 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10087244 is maintained. 
	Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 10,087,244.
	Response to Arguments
	
    PNG
    media_image1.png
    395
    695
    media_image1.png
    Greyscale

The instant claim 20 is germane to the restricted group II of ancestral parent 8,293,235 for a method of making an immunobinder from a common variable region. The claim is germane to Claims 1 and 2 of the reference patent ‘244 which are drawn to:
    PNG
    media_image2.png
    265
    1120
    media_image2.png
    Greyscale

Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
The rejection is maintained.
9.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8937162 is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162.
	Response to Arguments

    PNG
    media_image1.png
    395
    695
    media_image1.png
    Greyscale

The instant claims 1-20 are germane to the restricted groups I and II of ancestral parent 8,293,235 for an immunobinder and a method of making the immunobinder from a common variable region. The claims are germane to Claims 1-8 of the reference patent ‘162 which are drawn to:


    PNG
    media_image3.png
    661
    1024
    media_image3.png
    Greyscale

Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
The rejection is maintained.

10.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8673310 is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162 and US Patent No. 10087244.
	Response to Arguments
	
    PNG
    media_image4.png
    394
    775
    media_image4.png
    Greyscale

The instant claimed invention is not afforded benefit to much less is it restricted from ancestral U.S. Patent No. 8,293,235 as evidenced by the priority claim for the reference.
Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
	The rejection is maintained.

11.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,422,366 (14/134,779) is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162 and US Patent No. 10087244.
	Response to Arguments

    PNG
    media_image4.png
    394
    775
    media_image4.png
    Greyscale

The instant claimed invention is not afforded benefit to much less is it restricted from ancestral U.S. Patent No. 8,293,235 as evidenced by the priority claim for the reference.
Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
	The rejection is maintained.

12.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,908,940 (14/947,133) is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162 and US Patent No. 10087244.
	Response to Arguments


    PNG
    media_image5.png
    330
    593
    media_image5.png
    Greyscale

The instant claimed invention is not afforded benefit to much less is it restricted from ancestral U.S. Patent No. 8,293,235 as evidenced by the priority claim for the reference.
Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
	The rejection is maintained.

13.	The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/555,674 (reference application, US 20190382498) is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162 and US Patent No. 10087244.
	Response to Arguments


    PNG
    media_image5.png
    330
    593
    media_image5.png
    Greyscale

The instant claimed invention is not afforded benefit to much less is it restricted from ancestral U.S. Patent No. 8,293,235 as evidenced by the priority claim for the reference.
Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
	The rejection is maintained.

14.	The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/128,691 (reference application, US 20180371074) is maintained. 
Applicants allege the rejection is improper because the subject-matter of the instant claims was restricted out in Group I ("drawn to an immunobinder") from Group II ("drawn to a method of producing a human variable heavy chain acceptor framework") during prosecution of ancestral U.S. Patent No. 8,293,235 and restricted Group II claims were pursued and granted in U.S. Patent No. 8,937,162 and US Patent No. 10087244.
	Response to Arguments

    PNG
    media_image4.png
    394
    775
    media_image4.png
    Greyscale

The instant claimed invention is not afforded benefit to much less is it restricted from ancestral U.S. Patent No. 8,293,235 as evidenced by the priority claim for the reference.
Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
	The rejection is maintained.

New Grounds for Objection
Claim Objections
15.	Claims 1-8, 10, 13-14 are objected to because of the following informalities:  each of the claims recites “(AHo numbering)” which should be amended to “according to AHo numbering”.  The amendment clarifies that the subject matter is not merely exemplary. Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-19 are indefinite in referring to the immunobinder as comprising human light and human heavy variable domains when the generic claim 1 distinctly point out that the CDRs 1-3 are not human but substituted with lagomporph equivalents. It is not clear, concise or definite how any one variable domain is human when in fact it is a hybrid of human frameworks and lagomorph CDRs. The “immunobinder” in the preamble provides no further detail on the composite structure for the invention.
	b) Claims 1-20 are indefinite for the recitation “at least 85% identical” because none of the claims are delineated by where the variation occurs. The variation is sufficient in the number of amino acid residues to effect an entire engrafted CDR region. 
The miscellaneous features depicted for each of SEQ ID NOS: 2 and 4 reveals the gaps for the insertion of CDRs and the range of amino acids in length that is designed to accommodate those engraftments:

    PNG
    media_image6.png
    514
    724
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    531
    737
    media_image7.png
    Greyscale

The claims do not preclude sequence variation occurring within both the human frameworks and lagomorph CDRs for the claimed variable domains. The specification focuses on the variation occurring within the human universal frameworks, per se, and not the integral whole comprising the engrafted lagomorph CDR. The ordinary artisan could reasonably conclude that the percent variation encompasses both frameworks and CDRs for the instant claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite 

    PNG
    media_image8.png
    77
    661
    media_image8.png
    Greyscale
.  
	Claim 9 recites 

    PNG
    media_image9.png
    108
    734
    media_image9.png
    Greyscale
. Dependent Claim 9 is not further limiting from what has been introduced by amendment in element (i) of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
18.	No claims are allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643